Citation Nr: 1719741	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-28 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a genitourinary disorder, claimed as prostate disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from November 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the RO in Waco, Texas.  

In February 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In July 2016, the issues of entitlement to service connection for prostate and skin disorders were remanded for additional development.  In an October 2016 rating decision, the RO granted entitlement to service connection for eczema.  Thus, the issue of entitlement to service connection for a skin disorder is no longer for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran does not have a previously diagnosed or present prostate disorder shown to be causally related to his active military service.

2.  Currently diagnosed left renal cyst and microscopic hematuria were not present in service and were not shown to be causally related to service, including in-service treatment for urethritis.



CONCLUSION OF LAW

A genitourinary disorder, claimed as prostate disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by a letter dated in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  A review of the February 2016 Board videoconference hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was also provided with a VA examination and medical opinion in conjunction with the service connection claim on appeal in August 2016 to ascertain the nature and etiology of his claimed genitourinary disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the August 2016 medical examination and opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In written statements of record and during his February 2016 Board videoconference hearing, the Veteran has asserted that his claimed genitourinary disorder started during service.  The Veteran has also asserted that he has a prostate condition was secondary to exposure to toxic chemicals during military service.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  The standard is whether a disability exists at the time the claim was filed.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The Veteran's DD Form 214 revealed that his military occupational specialty was App Aircraft Mechanic.  Service treatment records showed treatment for dysuria in January 1970, for gonorrhea in March 1970, and for nonspecific urethritis from July to October 1970.  The Veteran's genitourinary system was marked as normal on clinical evaluation at entry in March 1969 and on exit in January 1970.  

Post-service VA treatment records dated in October 2001 and June 2003 revealed findings of microscopic hematuria.  Additional VA treatment records dated from 2007 to 2015 detailed intermittent complaints of prostate and urinary symptomatology such as polyuria, nocturia, and urinary urgency.  VA treatment providers noted findings of benign prostatic hypertrophy (BPH) with normal prostate specific antigen (PSA) levels, microscopic hematuria, left renal cyst, and renal artery aneurysm.  In August 2009, the Veteran's prostate was noted not to be grossly enlarged.  In December 2010, the Veteran acknowledged that he was told with digital rectal examinations that his prostate was "nonenlarged".

A December 2011 private physician statement noted findings of bladder dysfunction and enlarged prostate with complaints of urgency and frequency in large volumes.  Urinalysis and PSA level findings were noted to be normal.  The physician simply detailed the Veteran's reports that his symptoms dated back to 1970.

In an August 2016 VA examination report, the examiner acknowledged the Veteran's assertions of having urinary difficulties "for a while", including urgency, burning, and dribbling.  The examiner listed diagnoses of urethritis (resolved) with a date of diagnosis in 1970 and hematuria due to renal cyst with a diagnosis date in May 2007.  The Veteran was noted to have voiding dysfunction with urine leakage that does not require the wearing of absorbent material; urinary frequency with daytime voiding interval between 1 and 2 hours as well as nighttime awakening to void 5 or more times; urinary hesitancy; and multifactorial erectile dysfunction.  On physical examination, the Veteran's prostate was normal and microscopic hematuria was shown on laboratory findings.  A May 2015 MRI report revealed stable complicated hemorrhagic/proteinaceous cyst in the left kidney which measured 2.5 centimeter x 2.2 centimeter.  

After examining the Veteran and reviewing the record, the examiner opines that it "is considered unlikely" that the current hematuria and renal cyst were caused by or incurred in military service.  In the cited rationale, the examiner noted that service treatment records showed multiple episodes of gonorrhea and nonspecific urethritis.
Multiple in-service urinalyses were noted to be normal, with no hematuria or infection.  At service exit, the examiner highlighted that the Veteran endorsed "no" to history of painful or frequent urination.  The examiner concluded that evidence of record indicated that the urethritis episodes in service were acute and transient conditions that resolved without sequelae.  The examiner further noted that there was no evidence of urethritis during the current examination, or on multiple VA urology examinations.  The examiner then specifically concluded that there was no confirmed diagnosis of a current prostate condition.  The examiner acknowledged the Veteran's claims of a history of prostate enlargement, but found they were not substantiated by the VA records or examinations, as prostate examinations by VA treatment providers in 2007 as well as during the current examination were normal.  

Finally, the examiner noted that the Veteran does have a history of a left renal cyst with hematuria.  While the Veteran was noted to have refused any further treatment for that condition, the examiner detailed that the Veteran's renal function had been normal and microscopic hematuria from the renal cyst was the most likely source of his urinary symptoms.  The examiner indicated that these conditions occurred many years after separation from service, and had no relation to the service, including the in-service urethritis.

As an initial matter, service connection for the claimed prostate disorder is not warranted.  The Board is cognizant that the evidence of record reflected that the Veteran suffered from urethritis during active service as well as had diagnoses of BPH during the pendency of the appeal.  However, the Board has determined that, upon consideration of all the evidence of record, the Veteran did not have a chronic prostate disorder during the pendency of this appeal. 

The Board notes that the August 2016 VA examiner's extensively detailed and well-reasoned medical opinion, which concluded that the Veteran does not have a current prostate disorder, was not limited to the point in time when the Veteran was examined.  The examiner extensively reviewed the evidence of record and cited to numerous documents to support the determination that the criterion for a current prostate disorder diagnosis was not met during the appeal period.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

As evidence of record during the appeal period from March 2011 to the present was void clinical documentation of a chronic prostate condition with normal PSA level findings as well as due to the subsequent August 2016 VA examination and opinion, the Board finds that post-service evidence detailing isolated findings of BPH to be less probative in showing a current disability than the August 2016 VA examiner's medical opinion.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Even assuming that the Veteran had a current prostate disorder at some point during the appeal period, the record clearly does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed prostate disorder and active military service, to include any asserted chemical exposures.  The August 2016 VA examiner specifically highlighted that current urinary symptoms were due to currently diagnosed genitourinary disorders and not any prostate disorder.

Furthermore, there is also no factual basis in the record that the present genitourinary disorders, to include left renal cyst and microscopic hematuria, were incurred during service, or manifested for years after the Veteran's discharge from service in 1970.  Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's present genitourinary disorders and his active military service.  In addition, the Veteran has not identified or alluded to the existence of any such opinion.  In fact, the August 2016 VA examiner specifically indicated that those conditions occurred many years after separation from service, and had no relation to the service, including the in-service urethritis.  

The Board considers the August 2016 VA medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). Significantly, the Veteran has not presented a medical opinion that directly contradicts the conclusions reached by the VA examiner in August 2016.

The only other evidence of record which relates the Veteran's claimed genitourinary disorder to his active military service are his own statements.  These statements are competent evidence as to observable symptomatology, including urinary symptoms.  See Barr, 21 Vet. App. at 307.  However, lay statements that the Veteran's present genitourinary disorder was incurred during or as a result of service, to include documented in-service treatment, draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's genitourinary disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinion in August 2016.

Therefore, the criteria to establish entitlement to service connection for a genitourinary disorder have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a genitourinary disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a genitourinary disorder, claimed as prostate disorder, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


